Title: To Thomas Jefferson from John Mason, 26 February 1806
From: Mason, John
To: Jefferson, Thomas


                        
                            Sir
                     
                            George Town 26 Feby: 1806
                        
                        I take the liberty of introducing to you, Dr. Triplett Surgeon in the Navy, who will do himself the honor of
                            handing this Letter, and who, understanding that he has been appointed to reside as Physician at Algiers, is desirous of
                            having some conversation with you on the Subject.
                  With great Respect I have the honor to be Sir your very obt Sevt
                        
                            J: Mason
                     
                        
                    